DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation “wherein the one or more securement devices extend at least partially beyond at least one of the first end and the second end” is indefinite because in claim 1 the “one or more securement devices” is not positively recited and it is not clear if applicant is attempting to positively recite the at least one or more securement devices in claim 12.  To overcome this rejection the Examiner suggest amend claim 12 to recite “wherein the one or more securement devices is configured to extend at least partially beyond at least one of the first end and the second end.”
Regarding claim 13, the recitation “wherein at least one of the one or more securement devices is adhesive tape” is indefinite because in claim 1 the “one or more securement devices” is not positively recited and it is not clear if applicant is attempting to positively recite a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Pub. No. 2015/0112270).
Regarding claim 1, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices (12/18, Figs. 1 and 6), comprising: a first section (20, Figs. 3 and 6), including: a first top surface (1st top surface, Fig. 6 below); a first bottom surface (1st bottom surface, Fig. 6 below); a first end (1st end, Fig. 6 below); and, a second end (2nd end, Fig. 6 below); a second section (2nd section, Fig. 6 below) connected to the first section (20, see Fig. 3 and it is the Examiner’s position that when 10 is assembled all of the components are directly or indirectly connected) including a second top surface (2nd top surface, Fig. 6 below) and a second bottom surface (back of 2nd top surface); and, a third section (3rd section, Fig. 6 below) connected to the first section (20, see Fig. 3 all of the components of 10 are either directly or indirectly connected) including a third top surface (3rd top surface, Fig. 6 below) (back of 3rd top surface); wherein: the first section (20) is arranged to hold the one or more securement devices (12, see Fig. 3); and, the second and third sections (see Fig. 6 below) are arranged to be mounted to a mounting surface (18, see Fig. 3 and 6).  
[AltContent: textbox (curvilinear surface with radius)][AltContent: ]Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd end)][AltContent: arrow][AltContent: ][AltContent: textbox (1st bottom surface)]
[AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (1st top surface)][AltContent: ]
    PNG
    media_image1.png
    225
    410
    media_image1.png
    Greyscale


Examiner’s Annotated Fig. 6
[AltContent: ][AltContent: textbox (3rd top surface)][AltContent: textbox (2nd top surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd section)][AltContent: textbox (3rd section)][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale



Alternative Rejection of Claim 1 to Reject Claim 11
Regarding claim 1, Smith et al. teaches a platform (10, Fig. 1)  for dispensing one or more securement devices, comprising: a first section (22, Fig. 6), including: a first top surface (top of 22); a first bottom surface (inner side of 22); a first end (118, Fig. 6); and, a second end (120, Fig. 6); a second section (20, Fig. 6) connected to the first section (22, Fig. 6, see Fig. 3 all of the components of 10 are either directly or indirectly connected) including a second top surface (94, Fig. 5) and a second bottom surface (96, Fig. 5); and, a third section (18, Fig. 6) connected to the first section (22, see Fig. 3 all of the components of 10 are either directly or indirectly connected) including a third top surface (88, Fig. 6) and a third bottom surface (84, Fig. 2); wherein: the first section (22) is arranged to hold the one or more securement devices (see Fig. 1 illustration 22 holding 12); and, the second (20) and third sections (18) are arranged to be mounted to a mounting surface (the skin of the patient).
Regarding claim 2, Smith et al. teaches wherein in a collapsed state (configuration of 10 when 128 is secured to 104 but 12 is not within 10), the second section (2nd section, Fig. 6 above) is separated from the third section (3rd section, Fig. 6 above) by a first distance.  It is the Examiner’s position that the device has a collapsed state when 104 is directly secured to 128 and 12 is not within 10 due to the 22 not being bent by 12 being within 10 and as a result there is a distance D1 between the 2nd and 3rd sections.
Regarding claim 3, Smith et al. teaches wherein in the collapsed state (configuration of 10 when 128 is secured to 104 but 12 is not within 10), the second top surface (see fig. 6 above) and the third top surface (see fig. 6 above) abut against the first bottom surface (see Fig. 6 above, see Fig. 3 when 12 is not with 10 a portion of the 2nd and 3rd surface abuts against the 1st bottom surface).  
(configuration of 10 in Fig. 2 where 22 is bended), the second section (Fig. 6 above) is separated from the third section (Fig. 6 above) by a second distance (D2, see Fig. 3 below), the second distance (D2) being less than the first distance (D1).  It is the Examiner’s position that D2 is less than D1 as a result of the 2nd and 3rd sections being closer when 22 is bent. 
Regarding claim 5, Smith et al. teaches wherein in the expanded state (configuration of 10 in Fig. 3), the first section (20) is arranged as a curvilinear surface having a first radius (see 20 have a curvilinear surface alone 102 having a radius on the left side as shown in Fig. 6 above).  
Regarding claim 6, Smith et al. teaches wherein the second section (Fig. 6 above) is connected to the first end (1st end, see Fig. 6 above, all of the components of the device are either directly or indirectly connected; hence, the 2nd section is connected to the 1st end).  
Regarding claim 7, Smith et al. teaches wherein the second section (Fig. 6 above) is connected to the first end (Fig. 6 above) via a fourth section (106, Fig. 6).  
Regarding claim 8, Smith et al. teaches wherein the third section (Fig. 6 above) is connected to the second end (2nd end, see Fig. 6 above, all of the components of the device are either directly or indirectly connected; hence, the 3rd section is connected to the 2nd end).  
Regarding claim 9, Smith et al. teaches wherein the third section (Fig. 6 above) is connected to the second (2nd end, Fig. 6 above) end via a fifth section (104 that is directly connected to 128 of the 3rd section, see Fig. 3).  
Regarding claim 11, Smith et al. teaches a wherein the second bottom surface (bottom of 20) and the third bottom (96) surface comprise an adhesive (see Fig. 6, [0055] where 84 has adhesive 82 and see [0062] where 96 has adhesive 86).  
(12 and 18, see Figs. 1 and 6) extend at least partially beyond at least one of the first end and the second end (see Fig. 1).  
Regarding claim 13, Smith et al. teaches wherein at least one of the one or more securement devices (18) is adhesive tape (see [0054]).  
Regarding claim 14, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices (12/18, Figs. 1 and 6), comprising: a first section (20, Figs. 3 and 6), including: a first top surface (94, Fig. 5); a first bottom surface (96, Fig. 5); a first end (1st end, Fig. 6 above); and, a second end (2nd end, Fig. 6 above); a second section (106, Fig. 6) connected to the first section (20, all the components of 10 are either directly or indirectly connected);  12a third section (104, Fig. 6) connected to the first section (20, all the components of 10 are either directly or indirectly connected); a fourth section (4th section, Fig. 6 below) connected to the second section (106, see Fig. 3) and including a second top (2nd top surface, Fig. 6 below) surface and a second bottom surface (back of 2nd top surface); and, a fifth section (5th section, Fig. 6 below) connected to the third section (104, see Fig. 3) and including a third top surface (3rd top surface, Fig. 6 below) and a third bottom surface (back of 3rd top surface); wherein: the first section (20) is operatively arranged to hold the one or more securement devices (12, see Fig. 1); and, the fourth and fifth sections (see Fig. 6 below) are operatively arranged to be mounted to a mounting surface (18, Fig. 6).  
Alternative Rejection of claim 14 to Reject Claim 19
Regarding claim 14, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices (12/18, Figs. 1 and 6), comprising: a first section (22, Fig. 6), including: a first top surface (top of 22); a first bottom surface (inner side of 22); a first end (118, Fig. 6); and, a second end (120, Fig. 6); a second section (104, Fig. 5) connected to the first section (22, see Fig. 3 all of the components of 10 are either directly or indirectly connected);  12a third section (106, Fig. 6) connected to the first section (22, see Fig. 3 all of the components of 10 are either directly or indirectly connected); a fourth section (20, Fig. 6) connected to the second section (104, see Fig. 3 all of the components of 10 are either directly or indirectly connected) and including a second top surface (94, Fig. 5) and a second bottom surface (96, Fig. 5); and, a fifth section (18, Fig. 6) connected to the third section (106, see Fig. 3 all of the components of 10 are either directly or indirectly connected) and including a third top surface (88, Fig. 6) and a third bottom surface (84, Fig. 2); wherein: the first section (22) is operatively arranged to hold the one or more securement devices (12, see Fig. 1); and, the fourth and fifth sections (20 and 18) are operatively arranged to be mounted to a mounting surface (the patient).
Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd top surface)][AltContent: arrow][AltContent: textbox (4th section)][AltContent: ][AltContent: textbox (5th section)][AltContent: ][AltContent: arrow][AltContent: textbox (3rd top surface)]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale

(configuration of 10 when 128 is secured to 104 but 12 is not within 10), the fourth section (4th section, Fig. 6 above) is separated from the fifth section (5th section, Fig. 6 above) by a first distance.  It is the Examiner’s position that the device has a collapsed state when 104 is directly secured to 128 and 12 is not within 10 due to the 22 not being bent by 12 being within 10 and as a result there is a distance D1 between the 4th and 5th sections.
Regarding claim 16, Smith et al. teaches wherein in an expanded state (configuration of 10 in Fig. 2 where 22 is bended), the fourth section (Fig. 6 above) is separated from the fifth section (Fig. 6 above) by a second distance (D2, see Fig. 3 below), the second distance (D2) being less than the first distance (D1).  It is the Examiner’s position that D2 is less than D1 as a result of the 4th and 5th sections being closer when 22 is bent. 
Regarding claim 17, Smith et al. teaches wherein: the second section (106) is connected to the first end (1st end, see Fig.  above); and, the third section (104) is connected to the second end (2nd end, Fig. 6 above).  
Regarding claim 19, Smith et al. teaches a wherein the second bottom surface (bottom of 20) and the third bottom (96) surface comprise an adhesive (see Fig. 6, [0055] where 84 has adhesive 82 and see [0062] where 96 has adhesive 86).  
Regarding claim 20, Smith et al. teaches wherein the one or more securement devices (12) extend at least partially beyond at least one of the first end and the second end (see Fig. 1 illustrating 12 extending beyond 10; hence, 12 extends beyond the 1st and 2nd ends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2015/0112270) in view of Hammer (Pub. No. 2021/0260324).
Regarding claim 10, Smith et al. does not teach wherein the first top surface comprises a silicone coating.  However, Hammer teaches a silicone coating applied to a medical device (105, see [0087]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Smith by adding the silicone coating taught by Hammer for waterproofing the device (see [0087]).  Further, Smith et al. teaches that modification may be made to the device (see [0125]). 
Regarding claim 18, Smith et al. does not teach wherein the first top surface comprises a silicone coating.  However, Hammer teaches a silicone coating applied to a medical device (105, see [0087]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Smith by adding the silicone coating taught by Hammer for waterproofing the device (see [0087]).  Further, Smith et al. teaches that modification may be made to the device (see [0125]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783